UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
____________________________________
                                       )
MARSHA W. YEE,                         )
                                       )
                      Plaintiff,       )
                                       )
        v.                             )    Civil Action No. 21-1185 (ABJ)
                                       )
MERRICK B. GARLAND,                    )
Attorney General                       )
of the United States,                  )
                                       )
                      Defendant.       )
____________________________________)


                                 MEMORANDUM OPINION

        Plaintiff Marsha W. Yee is an Assistant United States Attorney (“AUSA”) in the United

States Attorney’s Office for the District of Columbia. Compl. [Dkt. # 1] ¶ 1. She “alleges that the

Department discriminated against her and continues to discriminate against her based on her race

(Asian), sex (female), age (more than 40 years old) and/or prior protected activity.” Compl. ¶ 2.

On August 13, 2021, defendant moved to dismiss her complaint, or in the alternative, for summary

judgment. See Def.’s Mot. to Dismiss or, Alternatively, for Summ. J. [Dkt. # 7] (SEALED)

(“Def.’s Mot.”). Plaintiff opposed the motion and moved pursuant to Fed. R. Civ. Proc. 56(d) to

conduct discovery in advance of any ruling on the summary judgment motion. See Pl.’s Rule 56(d)

Mot. and Opp. to Def.’s Mot. [Dkt. # 9] (“Pl.’s Opp.”). The motions are now fully briefed. See

Reply Mem. in Supp. of Def.’s Mot. and Opp. to Pl.’s Opp. [Dkt. # 11] (“Def.’s Reply”); Reply in

Further Supp. of Pl.’s Opp. [Dkt. # 14] (“Pl.’s Surreply”).

       The Court will GRANT defendant’s motion to dismiss for failure to state a claim under

Federal Rule of Civil Procedure 12(b)(6) and for lack of jurisdiction under Rule 12(b)(1).

                                                 1
Plaintiff’s claims concerning disparate treatment in the assignment of cases throughout her tenure

in the Office do not allege the adverse action necessary to an actionable claim of discrimination or

retaliation under Title VII or the ADEA, and plaintiff’s allegations regarding the disciplinary

action taken against her in 2020 do not allege sufficient facts to state a plausible claim that the

action was either retaliatory or discriminatory. The Court also does not have jurisdiction over

plaintiff’s due process claim. In light of those rulings, it is not necessary to reach the arguments

concerning Rule 56.

                                         BACKGROUND

       “Plaintiff has served as an AUSA since early 2016.” Compl. ¶ 9. She alleges that she “is

the only female and only non-white person in the group of five AUSAs who started working in the

same division during the same period,” and that she “was and is the only Asian female AUSA in

her division.” Compl. ¶¶ 10–11. In her opposition, plaintiff puts it more bluntly: “Plaintiff, an

Asian female, was the token diversity hire in a sea of white men.” Pl.’s Opp. at 1.

       Plaintiff alleges that “from the outset of her employment as an AUSA and continuing,

management officials have assigned her more cases and/or more high-work cases with respect to

case transfers and new cases.” Compl. ¶ 13. She states, “[u]pon information and belief,” that on

or about her first day as an AUSA, “a specific management official approved more high-work

cases for transfer to plaintiff than to the two white male attorneys who shared the same start date.”

Compl. ¶ 14. The complaint does not state whether the lawyers hired at the same time had

comparable levels of prior experience. The same official allegedly made decisions about case

transfers and new case assignments “through the end of December 2020,” Compl. ¶ 16, while “a

different management official” has been making those decisions since January 1, 2021.

Compl. ¶ 17.

                                                 2
       Plaintiff reports that her workplace “is the first and only work environment where plaintiff

has heard another employee use the word ‘Chink.’” Compl. ¶ 18. Though plaintiff does not

specify when this occurred, who made the comment, or in what context, she states that the

employee who used the term was “a management official.” Compl. ¶ 18. She adds that “then-

President Donald J. Trump’s racist language, including ‘China virus,’ ‘Chinese virus’ and ‘Kung

flu,’ fostered an environment that condones racism against Asians.” Compl. ¶ 19.

       Plaintiff alleges that she first engaged in protected activity around June or July 2016, when

she “raised concerns about, among other things, (i) an agency’s unfair treatment of plaintiff, likely

due to plaintiff’s race and/or sex, and (ii) disparate case assignments for that agency’s cases.”

Compl. ¶ 20. She does not elaborate upon the nature of the alleged unfair treatment by the

unnamed federal agency at that time, nor does she specify how the concerns about either issue

were “raised” or to whom. Plaintiff alleges that she again “engaged in protected activity around

March 2017, when she prepared and provided an affidavit to an Equal Employment Opportunity

(“EEO”) investigator in connection with an agency counsel’s complaint that his agency had

discriminated against him in terminating his employment.” Compl. ¶ 21.

                              Plaintiff’s Disciplinary Proceedings

       On February 7, 2018, plaintiff – who was then serving as defense counsel in Democracy

Forward Foundation v. U.S. Department of Health and Human Services, No. 17-2449 – filed a

document with the U.S. District Court for the District of Columbia that was labeled a “joint” report

and included a signature block bearing the electronic signature of opposing counsel. Compl. ¶ 25;

see also Joint Status Report [17-2449 Dkt. # 9]. 1 The opposing counsel immediately filed a


1       Documents on the docket in Democracy Forward Found. v. U.S. Dep’t of Health & Hum.
Servs., No. 17-2449, will be referred to by including the case number before the docket number.

                                                 3
response to the status report, announcing that she needed to take “the unusual step of filing this

response to clarify the record,” because “counsel for HHS did not have permission to file the report

on Plaintiff’s behalf.” Pl.’s Resp. to Joint Proposed Status Report [17-2449 Dkt. # 10]. 2

               At 7:09 p.m. this evening, Defendant’s counsel sent the undersigned
               proposed language for inclusion in the joint status report that set forth
               Defendant’s position opposing Plaintiff’s request that the parties file interim
               joint status reports. Defendant’s counsel stated that she would file the status
               report as one on behalf of both parties if Plaintiff’s counsel did not respond
               by 8:00 p.m. Prior to then, Plaintiff’s counsel responded, indicating that
               Plaintiff wished for its position to also be reflected in the joint status report
               – namely that interim status reports were reasonable under the
               circumstances – and that she did not authorize Defendant’s counsel to file
               any report that omitted Plaintiff’s position. Defendant’s counsel responded,
               stating that, unless Plaintiff withdrew its request for interim status reports,
               she would file the status report omitting Plaintiff’s position. Plaintiff’s
               counsel once again objected to filing of the report in that condition, stating
               its preference to write separately to apprise the Court of its position.
               Defendant’s counsel filed a document at approximately 8:40 p.m. this
               evening titled “Joint Status Report” that included Plaintiff’s counsel’s
               signature block and electronic signature. The document filed by
               Defendant’s counsel did not contain Plaintiff’s response to Defendant’s
               opposition to the filing of interim status reports and was filed without
               Plaintiff’s authorization. Accordingly, Plaintiff submits the response below
               to the final two paragraphs included in the report filed this evening by
               Defendant’s counsel.




2        In the Court’s view, both the “joint” report docketed by plaintiff on February 7, 2018, and
the “supervisor-approved notice” she filed “to correct the record,” are incorporated in the
complaint in paragraphs 25 and 26. As for the response docketed by opposing counsel, while a
Court ordinarily may not consider documents that are not attached as exhibits or incorporated by
reference in the complaint, it may consider documents subject to judicial notice. E.E.O.C. v. St.
Francis Xavier Parochial Sch., 117 F.3d 621, 624 (D.C. Cir. 1997). “A federal court may take
judicial notice of ‘a fact that is not subject to reasonable dispute’ if it either ‘is generally known
within the trial court’s territorial jurisdiction’ or ‘can be accurately and readily determined from
sources whose accuracy cannot reasonably be questioned.’” Hurd v. D.C., Gov’t, 864 F.3d 671,
686 (D.C. Cir. 2017), quoting Fed. R. Evid. 201(b). This includes “court records from other cases,”
id., so long as the court is relying on a court record for “‘what was said’ without relying ‘on it for
the truth of the matter asserted.’” Kaspersky Lab, Inc. v. United States Dep’t of Homeland Sec.,
909 F.3d 446, 464 (D.C. Cir. 2018), quoting Hurd, 864 F.3d at 686. Here, the Court is relying on
pleadings on the Democracy Forward docket only for the fact of what they said.

                                                  4
Id. at 2–3 (emphasis in original).

       Plaintiff Yee filed a correction with the court in her role as counsel for HHS on

February 12, 2018. Compl. ¶ 26. The correction stated:

               Defendant respectfully submits this notice to correct the record regarding
               the Joint Proposed Schedule that was filed on February 7, 2018, as ECF
               No. 9. That filing incorrectly indicated that the filing was a “joint” filing
               and incorrectly included the signature block for Plaintiff’s counsel. The
               undersigned apologizes for these errors and for any inconvenience.

Def.’s Not. Regarding Joint Proposed Schedule [17-2449 Dkt. # 11].

       The Office of Professional Responsibility (“OPR”) opened an investigation into the

circumstances surrounding the original filing.       Compl. ¶ 27.     It issued a draft report of

investigation, to which plaintiff had an opportunity to respond, Compl. ¶ 28, and it issued a final

report of investigation on September 26, 2019. 3 The Professional Misconduct Review Unit

(“PRMU”) conducted its own de novo review of the allegations, and on November 7, 2019, an

attorney from the Unit recommended a ten-day suspension for plaintiff’s “Lack of Candor” and

“Conduct Unbecoming an Assistant United States Attorney.” See Disciplinary Proposal at 1, 6, 7.

Plaintiff responded to the proposal, see Pl.’s Resp., and after reviewing the underlying documents,

the November 7 recommendation, and plaintiff’s response, the Chief of the PRMU, Mark Masling,

imposed a five-day suspension without pay in a letter dated January 21, 2020. See Letter from


3       The complaint does not offer details about these documents, but they are clearly
incorporated into the complaint. See, e.g., Compl. ¶¶ 27–34. The government attached the
November 7 Disciplinary Proposal as Exhibit 4/C to its motion, see Letter from Prof’l Misconduct
Review Unit, U.S. Dep’t of Just., to Marsha Yee (Nov. 7, 2019), Ex. 4/C to Def.’s Mot [Dkt. # 7-
2] (SEALED) (“Disciplinary Proposal”), and plaintiff’s Response is Exhibit 5/D. See Letter from
Marsha Yee to Mark Masling, Prof’l Misconduct Review Unit Chief, U.S. Dep’t of Just.
(Dec. 10, 2019), Ex. 5/D to Def.’s Mot. [Dkt. # 7-2] (SEALED) (“Pl.’s Resp.”). Neither the
September 26 Final Report of Investigation nor the letters the Professional Misconduct Review
Unit received from then-United States Attorney Jessie Liu have been provided to the Court, but
they are described in the other documents.

                                                 5
Mark Masling, Prof’l Misconduct Review Unit Chief, U.S. Dep’t of Just., to Marsha Yee

(Jan. 21, 2020), Ex. 6/E to Def.’s Mot. [Dkt. # 7-2] (SEALED) (“Disciplinary Decision”) at 1.

       The Disciplinary Decision concluded:

               Based on my de novo review and evaluation of those materials, as well as
               my analysis of the relevant legal and ethical standards, I sustain the charge
               of Lack of Candor, and do not sustain the charge of Conduct Unbecoming
               an Assistant United States Attorney. I have reduced the proposal to suspend
               you without pay from your position of Assistant United States Attorney for
               a period of ten days to a period of five days. I authorize OPR to refer its
               ROI [Report of Investigation], this letter, and whatever other materials OPR
               thinks relevant to the New York and California state bars, where you are
               licensed to practice law, as I conclude that your lack of candor implicates
               District of Columbia Rule of Professional Conduct 8.4(c).

Disciplinary Decision at 2. Plaintiff filed a grievance objecting to the sanction, and she asserts

that the Disciplinary Decision “became final . . . when the Associate Deputy Attorney General, as

the grievance official, denied plaintiff’s grievance.” Compl. ¶ 4.

       Plaintiff alleges in her complaint that the OPR report “is intellectually dishonest” and that

it contains “a misrepresentation . . . about a specific case.” Compl. ¶ 29. She adds that the ensuing

Disciplinary Proposal and Decision were also “intellectually dishonest,” and she maintains that the

grievance decision was “intellectually dishonest,” as well. Compl. ¶¶ 30, 32.

                                Plaintiff’s Equal Opportunity Advocacy

       On March 23, 2020, plaintiff made contact with an Equal Employment Opportunity

counselor. Compl. ¶ 39. “On May 4, 2020, plaintiff submitted a formal EEO complaint.”

Compl. ¶ 43. 4 Plaintiff alleges “[u]pon information and belief” that the entity that processed her

complaint, the Executive Office for United States Attorneys (“EOUSA”), “was not the correct or




4     Plaintiff includes her EEO complaint as an exhibit to her opposition. See Addendum to
Compl. of Discrimination, Ex. A to Pl.’s Opp. [Dkt. # 9-1] (“EEO Compl.”).

                                                 6
most appropriate component to accept, process and/or investigate plaintiff’s allegations.” Compl.

¶¶ 40–41. She also accuses EOUSA of “shirking its responsibility to conduct an adequate

investigation of plaintiff’s allegations.” Compl. ¶ 44. EOUSA sent plaintiff a letter on August 10,

2020 “that largely dismissed plaintiff’s claims and assigned an investigator to investigate one

accepted claim.” Compl. ¶ 47. Among the dismissed claims was “plaintiff’s claim for disparate

case assignments.” Compl. ¶ 49. “On November 2, 2020, EOUSA provided its report of

investigation. On November 2, 2020, plaintiff requested a final agency decision. On January 28,

2021, the Department Complaint Adjudication Office issued a final agency decision.”

Compl. ¶¶ 55–57.

                                         The Complaint

       The complaint in this case consists of four counts.

       Count I alleges that defendant violated Title VII, 42 U.S.C. § 2000e-16, when it took “one

or more of the following tangible adverse employment actions” against her “because of . . .

plaintiff’s race and/or sex”: (1) “imposed a five-day suspension, without pay”; (2) “denied

plaintiff’s grievance”; and (3) “assigned plaintiff more cases and/or more high-work cases.”

Compl. ¶ 61.

       Count II alleges that defendant violated the Age Discrimination in Employment Act

of 1967 (“ADEA”), 29 U.S.C. § 621 et seq., by taking the same three adverse employment actions

because of her age. Compl. ¶ 65.

       There is no Count III.

       Count IV alleges that the January 21, 2020 Disciplinary Decision and the denial of

plaintiff’s grievance were issued in retaliation for “plaintiff’s December 10, 2019, response to the

disciplinary proposal,” in violation of Title VII. Compl. ¶ 69. Plaintiff characterizes her response

                                                 7
to the proposed discipline as “prior protected activity” because in it, she “expressed opposition to

a practice made unlawful by Title VII, namely that a high-ranking agency counsel in a

subcomponent of the Department treated plaintiff differently based on her sex, including foisting

onto plaintiff work that should have been completed by one of his subordinates.” Compl. ¶ 69.

Count IV further alleges that plaintiff has continued to engage in protected activity since then,

“including making initial contact with an EEO counselor on March 23, 2020, subsequent

communications with an EEO counselor, submitting a formal complaint on May 4, 2020,” and

generally participating in the EEO process, Compl. ¶ 70, and that her high case load is further

retaliation meant to interfere with her EEO activity. Compl. ¶ 71.

       Count V alleges that “[t]he Department violated plaintiff’s rights under the Fifth

Amendment’s Due Process Clause by changing the standard that it used to impose discipline, a

standard that was not provided in its disciplinary proposal and that appeared for the first time in

its disciplinary decision.” Compl. ¶ 75.

                                   STANDARD OF REVIEW

       In evaluating a motion to dismiss under either Rule 12(b)(1) or 12(b)(6), the Court must

“treat the complaint’s factual allegations as true and must grant plaintiff ‘the benefit of all

inferences that can be derived from the facts alleged.’” Sparrow v. United Air Lines, Inc.,

216 F.3d 1111, 1113 (D.C. Cir. 2000) (internal citation omitted), quoting Schuler v. United States,

617 F.2d 605, 608 (D.C. Cir. 1979); see also Am. Nat’l Ins. Co. v. FDIC, 642 F.3d 1137, 1139

(D.C. Cir. 2011), quoting Thomas v. Principi, 394 F.3d 970, 972 (D.C. Cir. 2005) (applying

principle to a Rule 12(b)(1) motion). Nevertheless, the Court need not accept inferences drawn by

the plaintiff if those inferences are unsupported by facts alleged in the complaint, nor must the

Court accept plaintiff’s legal conclusions.     Browning v. Clinton, 292 F.3d 235, 242 (D.C.

                                                 8
Cir. 2002) (Rule 12(b)(6) case); Food and Water Watch, Inc. v. Vilsack, 808 F.3d 905, 913 (D.C.

Cir. 2015) (Rule 12(b)(1) case).

       Where the action is brought by a pro se plaintiff, a district court has an obligation “to

consider [her] filings as a whole before dismissing a complaint,” Schnitzler v. United States,

761 F.3d 33, 38 (D.C. Cir. 2014), because such complaints are held “to less stringent standards

than formal pleadings drafted by lawyers.” Haines v. Kerner, 404 U.S. 519, 520–21 (1972). Here,

however, the pro se plaintiff is herself an attorney, and another court in this district has observed

that a pro se attorney “is presumed to have a knowledge of the legal system and need less

protections from the court.” Richards v. Duke Univ., 480 F. Supp. 2d 222, 234 (D.D.C. 2007).

                                   Subject Matter Jurisdiction

       Under Rule 12(b)(1), the plaintiff bears the burden of establishing jurisdiction by a

preponderance of the evidence. See Lujan v. Defs. of Wildlife, 504 U.S. 555, 561 (1992); see also

Shekoyan v. Sibley Int’l Corp., 217 F. Supp. 2d 59, 63 (D.D.C. 2002). Federal courts are courts of

limited jurisdiction, and the law presumes that “a cause lies outside this limited jurisdiction.”

Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994); see also Gen. Motors Corp.

v. EPA, 363 F.3d 442, 448 (D.C. Cir. 2004) (“As a court of limited jurisdiction, we begin, and end,

with an examination of our jurisdiction.”). “[B]ecause subject-matter jurisdiction is ‘an Art[icle]

III as well as a statutory requirement[,] no action of the parties can confer subject-matter

jurisdiction upon a federal court.’” Akinseye v. District of Columbia, 339 F.3d 970, 971 (D.C. Cir.

2003), quoting Ins. Corp. of Ir., Ltd. v. Compagnie des Bauxites de Guinee, 456 U.S. 694,

702 (1982).

       When considering a motion to dismiss for lack of jurisdiction, unlike when deciding a

motion to dismiss under Rule 12(b)(6), the court “is not limited to the allegations of the complaint.”

                                                  9
Hohri v. United States, 782 F.2d 227, 241 (D.C. Cir. 1986), vacated on other grounds, 482 U.S. 64

(1987). Rather, “a court may consider such materials outside the pleadings as it deems appropriate

to resolve the question [of] whether it has jurisdiction to hear the case.” Scolaro v. D.C. Bd. of

Elections & Ethics, 104 F. Supp. 2d 18, 22 (D.D.C. 2000), citing Herbert v. Nat’l Acad. of Scis.,

974 F.2d 192, 197 (D.C. Cir. 1992); see also Jerome Stevens Pharms., Inc. v. FDA, 402 F.3d 1249,

1253–54 (D.C. Cir. 2005).

                                      Failure to State a Claim

        “To survive a [Rule 12(b)(6)] motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009), quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). In Iqbal,

the Supreme Court reiterated the two principles underlying its decision in Twombly: “First, the

tenet that a court must accept as true all of the allegations contained in a complaint is inapplicable

to legal conclusions,” and “[s]econd, only a complaint that states a plausible claim for relief

survives a motion to dismiss.” Id. at 678–79, citing Twombly, 550 U.S. at 555–56.

        A claim is facially plausible when the pleaded factual content “allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. at 678, citing

Twombly, 550 U.S. at 556. “The plausibility standard is not akin to a ‘probability requirement,’

but it asks for more than a sheer possibility that a defendant has acted unlawfully.” Id., quoting

Twombly, 550 U.S. at 556. A pleading must offer more than “labels and conclusions” or “a

formulaic recitation of the elements of a cause of action,” id., quoting Twombly, 550 U.S. at 555,

and “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Id., citing Twombly, 550 U.S. at 555.



                                                   10
        When considering a motion to dismiss under Rule 12(b)(6), the Court is bound to construe

a complaint liberally in the plaintiff’s favor, and it should grant the plaintiff “the benefit of all

inferences that can be derived from the facts alleged.” Kowal v. MCI Commc’ns Corp., 16 F.3d

1271, 1276 (D.C. Cir. 1994), citing Schuler, 617 F.2d at 608. Nevertheless, the Court need not

accept inferences drawn by the plaintiff if those inferences are unsupported by facts alleged in the

complaint, nor must the Court accept plaintiff’s legal conclusions. See id.; see also Browning v.

Clinton, 292 F.3d 235, 242 (D.C. Cir. 2002). In ruling upon a motion to dismiss for failure to state

a claim, a court may ordinarily consider only “the facts alleged in the complaint, documents

attached as exhibits or incorporated by reference in the complaint, and matters about which the

Court may take judicial notice.” Gustave-Schmidt v. Chao, 226 F. Supp. 2d 191, 196 (D.D.C.

2002), citing St. Francis Xavier Parochial Sch., 117 F.3d at 624–25.

                                           ANALYSIS

   I.      Count I

        Count I alleges that defendant violated Title VII. Under Title VII, the federal government

is required to make “[a]ll personnel actions affecting employees or applicants for employment . . .

free    from   any   discrimination   based    on     race,   color,   religion,   sex,   or   national

origin.” 42 U.S.C. § 2000e–16(a). 5

        At the motion to dismiss stage, “the plaintiff must establish that (1) she is a member of a

protected class; (2) she suffered an adverse employment action; and (3) the unfavorable action

gives rise to an inference of discrimination.” Chappell-Johnson v. Powell, 440 F.3d 484, 488

(D.C. Cir. 2006), quoting Brown v. Brody, 199 F.3d 446, 452 (D.C. Cir. 1999). Because the motion


5      Plaintiff explains in her opposition to the motion to dismiss that she means to bring a
disparate treatment, as opposed to disparate impact, case. Pl.’s Opp. at 11.

                                                 11
is decided based on the face of the complaint, “an employment discrimination plaintiff need not

anticipate legitimate, non-discriminatory reasons that may be proffered by the employer for the

adverse employment action nor allege pretext to survive a motion to dismiss.” Easaw v. Newport,

253 F. Supp. 3d 22, 26–27 (D.D.C. 2017). Plaintiff need only allege facts supporting an inference

that she “suffered an adverse employment action . . . because of her [protected status].” Baloch v.

Kempthorne, 550 F.3d 1191, 1196 (D.C. Cir. 2008). That being said, even in an employment case,

“a formulaic recitation of the elements of a cause of action will not do,” Brown v. Sessoms,

774 F.3d 1016, 1020 (D.C. Cir. 2014), quoting Twombly, 550 U.S. at 555, and plaintiff must

identify factual allegations that at least show a “nexus between defendants’ alleged discriminatory

motive and the adverse action.” Easaw, 253 F. Supp. 3d at 30. 6

       A critical element of any Title VII claim, then, is the adverse action.        An adverse

employment action is a “a significant change in employment status, such as hiring, firing, failing

to promote, reassignment with significantly different responsibilities, or a decision causing a

significant change in benefits.” Burlington Indus., Inc. v. Ellerth, 524 U.S. 742, 761 (1998). To

establish an adverse employment action, a plaintiff must show that she “experience[d] materially




6       At one point, the D.C. Circuit formulated this standard more permissively, stating that
“complaints need not plead law or match facts to every element of a legal theory,” so plaintiffs
need not “make out a prima facie case of discrimination,” and “‘I was turned down for a job
because of my race’ is all a complaint has to say.” Sparrow, 216 F.3d at 1115 (brackets and
internal quotation marks omitted). However, this Court agrees with the others in this district that
have persuasively concluded that Sparrow was abrogated by Iqbal and Twombly. See Easaw,
253 F. Supp. 3d at 29 n.4 (“[T]he undersigned joins the chorus of Judges of this Court who have
held that Sparrow is no longer binding authority after Twombly and Iqbal.”); McManus v. Kelly,
246 F. Supp. 3d 103, 111 (D.D.C. 2017) (“[A]lthough the issue is not entirely settled, the Court is
convinced that the Sparrow pleading standard is no longer controlling.”); Jackson v. Acedo,
No. 08-1941, 2009 WL 2619446, at *4 (D.D.C. Aug. 26, 2009) (“The Court . . . concludes
that Sparrow is no longer binding authority in light of these observations by the Supreme Court
in Twombly.”).

                                                12
adverse consequences affecting the terms, conditions, or privileges of employment or future

employment opportunities such that a reasonable trier of fact could find objectively tangible

harm.” Forkkio v. Powell, 306 F.3d 1127, 1131 (D.C. Cir. 2002). This harm is usually in the form

of “direct economic harm,” Burlington Indus., 524 U.S. at 762, such as affecting an employee’s

grade or salary. Taylor v. Small, 350 F.3d 1286, 1293 (D.C. Cir. 2003).

       It is undisputed that plaintiff belongs to a protected class, so that element has been alleged.

Plaintiff asserts that her employer has taken three adverse actions against her: (1) assigning

plaintiff more cases and/or more high-work cases; (2) the five-day disciplinary suspension; and

(3) the denial of plaintiff’s grievance. Compl. ¶ 61.

       With respect to the first challenged action, plaintiff candidly acknowledges in the

complaint that “[d]isparate case assignments generally do not qualify as a materially adverse action

for the purposes of a discrimination claim.” Compl. ¶ 22; see Koch v. Schapiro, 759 F. Supp. 2d

67, 75 (D.D.C. 2011) (“The fact that a plaintiff has more work on occasion than another does not

give rise to a materially adverse action.”), aff’d sub nom., Koch v. White, No. 14-5101,

2016 WL 1275025 (D.C. Cir. Feb. 8, 2016). Plaintiff asserts, without citation, that her heavy

workload became actionable when she was suspended, Compl. ¶ 23; see also Pl.’s Opp. at 16–19,

but that is a legal conclusion and not a fact, and it merely bolsters the conclusion that the

suspension, which does meet the requirement of an alleged adverse action, is the employment

action at issue. See Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 72–73 (2006) (holding

that whether a suspension without pay was an adverse employment action was a jury question).

       Since the allegations concerning the assignment of cases do not allege an adverse

employment action, they fail to state a claim under Title VII, and the Court will move on to the

allegations concerning the suspension. The question for purposes of the motion to dismiss is

                                                 13
whether plaintiff has pled sufficient facts to give rise to a plausible inference that the suspension

was connected to, or motivated by, her race or her sex.

       Plaintiff makes general allegations in the introductory section of her complaint that she was

treated differently than the white, male colleagues she describes as comparators. But she alleges

that the different treatment took the form of case assignments. See Compl. ¶¶ 12–15.

       When plaintiff turns to the subject of the suspension, she alleges that the incident that led

to the initiation of the OPR process “occurred the night of February 7, 2018, when plaintiff

neglected to remove the word ‘joint’ from the title and to remove the signature block of opposing

counsel before filing” a status report. Compl. ¶ 25. She lists the opportunities she had during the

process to provide information to OPR, see Compl. ¶ 28, and she insists that the report of

investigation, the Disciplinary Proposal, and the Disciplinary Decision, were all “intellectually

dishonest.” Compl. ¶¶ 29–30. She suggests that the investigation was rushed, and that she had

inadequate time to respond to OPR’s inquiries. Compl. ¶¶ 51–55. But she does not offer any facts

supporting an inference that the investigator or the disciplinary decisionmakers harbored any

discriminatory animus against her. In sum, Count I is entirely conclusory; it simply asserts without

reciting any underlying facts that the adverse employment actions were taken “because of, in whole

or in part, plaintiff’s race and/or sex.” Compl. ¶ 61.

       Plaintiff attempts to cure this omission by making reference to a legal doctrine that could

hypothetically apply:

               Plaintiff asserts the “cat’s paw” theory, under which the Department may
               be held liable if the United States Attorney and/or anyone in the USAO who
               drafted or otherwise contributed to the United States Attorney’s letter to the
               proposing official had an improper bias and if anyone in the Department
               who provided input to the proposing official and/or the deciding official had
               an improper bias.


                                                 14
Compl. ¶ 31 (emphasis added); see also Pl.’s Opp. at 18, citing Compl. ¶ 31 (“Defendant’s

argument about ‘different decision-makers’ for the disparate case assignments and the discipline-

based claims is . . . flawed because it ignores that plaintiff’s complaint asserted the cat’s paw

theory.”) (citation omitted). Plaintiff may have asserted a theory, but for purposes of Iqbal and

Twombly, legal conclusions and theories need not be accepted on their face; what counts at this

stage are facts, and there are none of those in the complaint when it comes to the suspension.

        It is true that under the cat’s paw theory, “a formal decision maker may be an unwitting

conduit of another actor’s illicit motives.” Walker v. Johnson, 798 F.3d 1085, 1095 (D.C.

Cir. 2015). But in order to “prevail on such a theory,” plaintiff must show that “(1) a supervisor

perform[ed] an act motivated by discriminatory animus, (2) that [the act was] intended by the

supervisor to cause an adverse employment action, and (3) that act [was] a proximate cause of the

ultimate employment action.” Burley v. Nat’l Passenger Rail Corp., 801 F.3d 290, 297 (D.C.

Cir. 2015). Even accepting plaintiff’s rather insubstantial allegations that case assignments were

distributed with discriminatory animus, plaintiff has not alleged that the one case management

official, who “upon information and belief” was making all of the allegedly unfair case

assignments weighed in on the disciplinary process, much less that that individual did so with the

intent to prompt the adverse action. Nor is there any allegation that the input from that supervisor

influenced the Disciplinary Proposal or the Disciplinary Decision in any way. Merely inserting

the words “cat’s paw” in a complaint does not give rise to a plausible inference of cat’s paw

liability.

        Plaintiff makes two other allegations that implicate her race, but again, both are

unconnected with her suspension. First, she states that she “has heard another employee use the

word ‘Chink.’” Compl. ¶ 18. But not only is that allegation undated, plaintiff does not specify

                                                15
who made it beyond stating that it was “a management official.” Compl. ¶ 18. So the complaint

fails to connect the person who used the term with any of the processes described, and there is no

basis to infer that the use of the derogatory term is somehow connected with the adverse

employment action. Second, she states that “then-President Donald J. Trump’s racist language,

including ‘China virus,’ ‘Chinese virus’ and ‘Kung flu,’ fostered an environment that condones

racism against Asians or, perhaps more accurately, individuals who are or appear to be East Asian.”

Compl. ¶ 19. While the former President’s statements were inexcusable, the plaintiff has made no

effort to tie them to the “environment” within her place of employment or to the adverse actions

at issue in the case. For all of these reasons, the complaint does not state a claim that plaintiff’s

suspension was based on her race or sex in violation of Title VII. 7

       That leads us to the denial of plaintiff’s grievance. Plaintiff takes the clear position that

the denial of her grievance merely made her suspension final. See Compl. ¶ 4 (“On March 20,

2020, the Department’s disciplinary decision became final within the Department when the

Associate Deputy Attorney General, as the grievance official, denied plaintiff’s grievance.”). So

the denial of the grievance does not supply an independent basis for relief, because the ruling on

the grievance denial simply allowed the actual adverse employment action to go into effect. And

even if the decision denying the grievance was properly alleged to be an independent decision with




7       Plaintiff also argues that her claim that the decisions and recommendations were
“intellectually dishonest” lends itself to an inference of pretext. See Pl.’s Opp. at 20. But the mere
fact that plaintiff disagrees with the decision, or that she claims, in an entirely summary fashion,
that it was unsupportable, does not by itself add factual support to the allegation that it was
discriminatorily motivated. In any event, the burden does not shift to plaintiff to demonstrate that
the employer’s stated legitimate, non-discriminatory reason was merely pretextual until the Court
is applying the McDonnell-Douglas test at the summary judgment stage, Brown, 774 F.3d at 1023,
and in this opinion, the Court is finding the complaint so deficient on its face that it is not taking
up the summary judgment motion.

                                                 16
its own consequences, as was the case with the Disciplinary Decision, there are no allegations in

the complaint that support an inference that the decisionmaker harbored any bias against plaintiff

based on her race or sex, or that the decision was intentionally tainted by a recommendation that

flowed upwards from a biased supervisor below.

          Therefore, the motion to dismiss will be granted with respect to Count I.

   II.       Count II

          Count II alleges that defendant violated the ADEA. The standard for surviving a motion

to dismiss under the ADEA is the same as the standard under Title VII. See Baloch, 550 F.3d

at 1196 (“Under Title VII [and] the ADEA . . . the [] essential elements of a discrimination claim

are that (i) the plaintiff suffered an adverse employment action (ii) because of the plaintiff’s race,

color, religion, sex, national origin, age, or disability.”). Plaintiff asserts the same three “tangible

adverse employment actions” were taken “because of . . . plaintiff’s age”: (1) the disparate case

assignments; (2) the five-day suspension; and (3) the denial of her grievance. Compl. ¶ 65.

          For the same reasons set forth with respect to Count I, the allegations concerning disparate

case assignments and the denial of plaintiff’s grievance do not suffice to identify actionable

adverse employment actions, and those portions of Count II must be dismissed. And for the same

reasons stated in Count I, plaintiff has not pled a single fact that would give rise to a plausible

inference that her suspension was motivated in any way by her age. As a result, the motion will

be granted with respect to Count II.

   III.      Count IV

          Count IV alleges that plaintiff was suspended and her grievance was denied in retaliation

for her “prior protected activity”:



                                                  17
               [P]laintiff’s December 10, 2019, response to the disciplinary proposal in
               which plaintiff expressed opposition to a practice made unlawful by
               Title VII, namely that a high-ranking agency counsel in a subcomponent of
               the Department treated plaintiff differently based on her sex, including
               foisting onto plaintiff work that should have been completed by one of his
               subordinates.

Compl. ¶ 69.

       She adds:

               Plaintiff has continued to engage in protected activity, including making
               initial contact with an EEO counselor on March 23, 2020, subsequent
               communications with an EEO counselor, submitting a formal complaint on
               May 4, 2020, reviewing the EEO counselor’s report and attachments,
               reviewing and responding to multiple requests for additional information
               and a document request during the period leading up to the Department’s
               November 2, 2020, report of investigation, requesting a final agency
               decision, reviewing the agency’s statement in opposition and the final
               agency decision, and initiating and pursing this action.

Compl. ¶ 70.

       The adverse employment actions alleged in this count are that defendant:

               (i) imposed a five-day suspension, without pay, (ii) denied plaintiff’s
               grievance and (iii) assigned plaintiff more cases and/or more high-work
               cases (a) to impair her defense in responding to [the] OPR inquiry,
               investigation and draft report, the PMRU disciplinary proposal, and the
               New York and California bars, (b) to impair her in pursuing a grievance and
               (c) to deter her from pursuing her EEO claims.

Compl. ¶ 71.

       Title VII’s anti-retaliation provision makes it unlawful for “an employer [to]

‘discriminat[e] against’ an employee . . . because that individual ‘opposed any practice’ made

unlawful by Title VII or ‘made a charge, testified, assisted, or participated in’ a Title VII

proceeding or investigation.” Burlington N., 548 U.S. at 56, quoting 42 U.S.C. § 2000e–3(a); see

also Baird v. Gotbaum, 792 F.3d 166, 168 n.1 (D.C. Cir. 2015) (confirming that the general ban

on retaliation in section 2000e–3(a) applies to federal employers through section 2000e–16). The

                                               18
first clause, regarding employees who oppose a practice made unlawful by Title VII, is known as

the opposition clause, while the second clause, regarding employees who participate in an EEO

investigation, proceeding, or hearing is known as the participation clause. See Crawford v. Metro.

Gov’t of Nashville & Davidson Cty., Tenn., 555 U.S. 271, 274 (2009).

       In order to establish a prima facie case of retaliation, plaintiff “must show (1) she engaged

in a statutorily protected activity; (2) she suffered an adverse employment action; and (3) there is

a causal connection between the two.” Small, 350 F.3d at 1292. However, a “plaintiff alleging

retaliation faces a low hurdle at the motion to dismiss stage.” Winston v. Clough, 712 F.Supp.2d

1, 11 (D.D.C. 2010).

       The elements of a retaliation claim differ from what must be shown in support of a

discrimination claim; while the causal connection must be stronger, the threshold for what

constitutes an adverse action is somewhat lower. While a plaintiff alleging discrimination need

only show that the action was motivated by unlawful bias, Burley, 801 F.3d at 297, the Supreme

Court has emphasized that “Title VII retaliation claims require proof that the desire to retaliate was

the but-for cause of the challenged employment action.” Univ. of Texas Sw. Med. Ctr. v. Nassar,

570 U.S. 338, 352 (2013). However, “[t]he scope of the antiretaliation provision extends beyond

workplace-related or employment-related retaliatory acts and harm.” Burlington N., 548 U.S. at

67; see also Bridgeforth v. Jewell, 721 F.3d 661, 663 n.* (D.C. Cir. 2013) (explaining that

retaliation “encompass[es] a broader sweep of actions” than wrongful discrimination). Adverse

employment actions in the retaliation context need only “be harmful to the point that they could

well   dissuade    a   reasonable    worker    from    making     or   supporting    a   charge    of

discrimination.” Burlington N., 548 U.S. at 57.



                                                  19
       Notwithstanding these differences, to be actionable, a workplace event must still have

consequences: “[w]e speak of material adversity because we believe it is important to separate

significant from trivial harms. Title VII, we have said, does not set forth ‘a general civility code

for the American workplace.’” Burlington N., 548 U.S. at 68 (emphasis in original),

quoting Oncale v. Sundowner Offshore Servs., Inc., 523 U.S. 75, 80 (1998). The plaintiff still must

suffer some objectively tangible harm. Wiley v. Glassman, 511 F.3d 151, 161 (D.C.

Cir. 2007); Forkkio, 306 F.3d at 1130–32 (explaining that purely subjective injuries, such as

dissatisfaction with a reassignment, public humiliation, or loss of reputation are not adverse

actions, while reassignment with significantly different responsibilities or a significant change in

benefits generally indicates an adverse action; holding that the assignment of the plaintiff's

supervisor “may have caused [plaintiff] subjective injury, but it did not objectively harm his

working conditions or future employment prospects” to support a retaliation claim).

       Finally, the D.C. Circuit has explained that when a plaintiff is alleging retaliation in

response to “protected activity,” “[n]ot every complaint garners its author protection

under Title VII. While no ‘magic words’ are required, the complaint must in some way allege

unlawful discrimination, not just frustrated ambition.” Broderick v. Donaldson, 437 F.3d 1226,

1232 (D.C. Cir. 2006) (internal citations omitted) (opining that a memorandum the plaintiff sent

to her supervisors and the EEO office may not have met this standard because it “did not allege . .

. that she was currently being discriminated against or that she was being retaliated against for her

previous lawsuit”).    “[A]n employee seeking the protection of the opposition clause must

demonstrate a good faith, reasonable belief that the challenged practice violates Title VII.”

George v. Leavitt, 407 F.3d 405, 417 (D.C. Cir. 2005) (citation and brackets omitted).



                                                 20
        With respect to the portion of the claim that alleges that the assignment of hard cases to the

plaintiff was retaliatory, the complaint is devoid of allegations of objectively tangible harm, and it

does not contain facts to support an inference that assignment of cases was adverse for purposes

of the standard in this circuit, so the retaliation claim fails on that basis alone.

        Moreover, the retaliation count is entirely conclusory with regard to the distribution of

cases; it simply recites that “[d]efendant took one or more of the following tangible adverse

employment actions for the purposes of a retaliation claim because of plaintiff’s prior protected

activity.” Compl. ¶ 71. The complaint itself highlights plaintiff’s inability to support a plausible

inference that her response to the Disciplinary Proposal in 2019 was the “but for” cause of the

allegedly disproportionately burdensome workload: plaintiff specifically alleges that she was

hired in early 2016, and that “from the outset of her employment as an AUSA and continuing” she

was assigned “more cases and/or more high-work cases.” Compl. ¶ 13. 8 This also undermines

the notion that the EEO activity in 2020 is the “but for” cause of a situation that had allegedly been

ongoing since 2016, see Compl. ¶ 70, and the complaint is devoid of allegations that any

individuals responsible for the case assignments were aware of the EEO activity. Therefore, the

purely summary allegation in Count IV fails to state a plausible claim that case assignments were

retaliatory, and that portion of the count must be dismissed.




8        Even though plaintiff asserts in paragraph 24 of her complaint that her disparate case
assignment claims “may be viewed” as comprised of “four subperiods,” there is no fact alleged
that would differentiate the periods other than the dates she has selected. The management official
who was allegedly responsible for case assignments “from plaintiff’s first day as an AUSA until
on or about December 10, 2019, the date of plaintiff’s response to the disciplinary proposal” was
still responsible for assignments after that date, and a new official became involved as of January
1, 2021. Compl. ¶ 24 (emphasis added).

                                                   21
       Plaintiff also alleges in Count IV that she was subjected to the five-day suspension, and

her grievance of that sanction was denied, in retaliation for her December 10, 2019 response to the

Disciplinary Proposal, which she characterizes as “protected activity” for purposes of Title VII.

Compl. ¶¶ 69, 71.

       The first problem with this allegation is that the Disciplinary Proposal called for a ten-day

suspension, Disciplinary Proposal at 1, and that sanction was reduced to five days after plaintiff

submitted her response. Disciplinary Decision at 2. This leads one to question whether the

decision made after plaintiff’s submission can be characterized as “adverse” at all. Indeed, the

contention that the Department of Justice, which was already considering disciplining plaintiff,

was so irked by her “protected activity” that it decided to retaliate by reducing her proposed

suspension in half and only finding her responsible for one of the two proposed charges is highly

illogical. See Iqbal, 556 U.S. at 679 (plausibility is “a context-specific task that requires the

reviewing court to draw on its judicial experience and common sense”).

       But plaintiff does allege that a disciplinary sanction was in fact imposed, so the Court will

not dispense with the claim on that basis alone.

       The analysis of any retaliation claim must begin with the predicate question of whether the

complaint alleges that plaintiff engaged in protected activity: does she claim to have opposed any

practice made unlawful by Title VII or that she made a charge, testified, assisted, or participated

in a Title VII proceeding or investigation prior to the alleged act of retaliation?             See

42 U.S.C. § 2000e–3(a). Plaintiff does not and could not claim that the disciplinary process was a

Title VII proceeding in which she participated, but she submits that in her response to the PRMU,

she “expressed opposition to a practice made unlawful by Title VII, namely that a high-ranking



                                                   22
agency counsel in a subcomponent of the Department treated plaintiff differently based on her

sex.” Compl. ¶ 69.

       This does not support a retaliation claim because what Title VII outlaws is discrimination

by “an employer,” 42 U.S.C. § 2000e–2(a), and plaintiff does not allege the existence of any

employment relationship between herself and the agency lawyer.

       To understand what plaintiff is talking about, one needs to look at the documents

incorporated in this claim. The PRMU conducted a de novo review of the incident under

investigation – the filing of a joint report bearing the signature of opposing counsel who had not

authorized its filing over her name – and it proposed two charges, lack of candor and conduct

unbecoming an AUSA. Disciplinary Proposal at 6–7. It then considered whether a penalty would

be appropriate in light of the potential aggravating and mitigating factors set forth in Douglas v.

Veterans Admin., 5 M.S.P.R. 280 (1981). Disciplinary Proposal at 7–12. In connection with the

tenth factor, “the potential for the employee’s rehabilitation,” among others, the Proposal referred

to the fact that the Associate General Counsel of the Federal Bureau of Investigation had

complained to the U.S. Attorney’s Office about plaintiff’s interactions with FBI personnel on two

occasions. See Disciplinary Proposal at 11–12.

       Starting on page seventeen of her twenty-six page Response to the Discipline Proposal

(sixty-four pages including the attachments), plaintiff took issue with the PMRU Attorney’s

characterization of her interactions with the FBI, and she attached the email exchanges with the

Associate General Counsel that prompted the first complaint as part of Exhibit E to her Response.

Pl.’s Resp. at 17–21; 48–61. This material, referenced in the complaint, reveals that in connection

with her representation of the FBI in Shimiles v. United States, 19-cv-2044, a civil action in the

U.S. District Court for the District of Columbia alleging negligence by an agency employee driving

                                                 23
       Plaintiff submitted a vociferous response to every aspect of the Disciplinary Proposal. The

“protected activity” alleged to be contained in the Response consists of a single paragraph on page

nineteen:

               As for the second sentence, “Good to know that the FBI values its
               paralegal’s time more than mine with respect to deleting from the FBI’s
               draft answer all of the allegations copied from the complaint,” I was noting
               that the paralegal could have deleted the allegations he had copied from the
               complaint, i.e., complied with part of my request. I was and am aware
               that the FBI is “historically a male-dominated law enforcement
               agency,” i.e., “[w]omen made up only a fifth of the bureau’s 13,500 agents
               as of October, and few women work in the agency’s top echelons.” Adam
               Goldman, Women Sue F.B.I., Claiming Discrimination at Training
               Academy, N.Y. Times, May 29, 2019. [The Associate General Counsel]
               apparently cannot see the optics of his informing me, in sum or substance,
               that a male paralegal’s time is more valuable than mine. Perhaps [the
               Associate General Counsel’s] reactions to me arise in part from his
               implicit bias.

Pl.’s Resp. at 19 (emphasis added).

       Since it is clear from the Disciplinary Proposal and plaintiff’s Response that the lawyer

involved was the Associate General Counsel of the FBI, and that plaintiff, a lawyer in the Civil

Division of the U.S. Attorney’s office, was interacting with him in her role as the lawyer defending

a civil action brought against that agency, complaining about him would not constitute opposing a

violation of Title VII, that is, discrimination by an employer. See Crawford, 555 U.S. 271 (2009)

(“When an employee communicates to her employer a belief that the employer engaged in . . . a

form of employment discrimination, that communication virtually always constitutes the

employee’s opposition to the activity.”) (emphasis added) (internal quotation marks omitted).

       Moreover, merely observing that the FBI is “historically a male-dominated law

enforcement agency,” and surmising that “perhaps” one of its in-house lawyers could have been




                                                26
motivated “in part” by implicit bias hardly rises to the level of “opposing” conduct made illegal

by Title VII.

          But even if one could view plaintiff’s voicing the vague suggestion that agency counsel

might have been biased to activity protected by Title VII, 9 another significant problem is that the

chronology cannot support a plausible claim that advancing this theory in one paragraph of the

lengthy, point-by-point refutation of the PRMU’s proposal was the but-for cause of the sanction

plaintiff received. By the time plaintiff submitted her response to the proposed discipline and

included the observation about the agency lawyer, she had already been investigated by OPR,

charges had already been brought, and the PRMU had already recommended sustaining two

charges and imposing a ten-day suspension. As the Supreme Court has held, “[e]mployers need

not suspend previously planned [actions] upon discovering [protected activity], and their

proceeding along lines previously contemplated, though not yet definitively determined, is no

evidence whatever of causality.” Clark Cty. Sch. Dist. v. Breeden, 532 U.S. 268, 272 (2001). For

these reasons, the portions of Count IV that claim that the suspension and ruling on the grievance

were retaliatory must also be dismissed, and that means that the count will be dismissed in its

entirety.

    IV.      Count V

          Count V asserts that plaintiff “was entitled to a meaningful opportunity to evaluate and

respond to the allegations against her before the Department made its purportedly de novo decision

regarding discipline.” Compl. ¶ 74. Plaintiff alleges that defendant “violated plaintiff’s rights


9       See Leavitt, 407 F.3d at 417 (holding that the opposed actions need not actually be unlawful
for the opposition activity to be protected; “an employee seeking the protection of the opposition
clause must demonstrate a good faith, reasonable belief that the challenged practice violates
Title VII.”) (internal citation omitted).

                                                 27
under the Fifth Amendment’s Due Process Clause by changing the standard that it used to impose

discipline, a standard that was not provided in its disciplinary proposal and that appeared for the

first time in its disciplinary decision.” Compl. ¶ 75. Specifically, plaintiff complains that

defendant “referenced and applied Federal Circuit and Merit Systems Protection Board caselaw

regarding a ‘lack of candor’ disciplinary charge but that caselaw that was not referenced or cited

in the Department’s disciplinary proposal.” Compl. ¶ 75.

       Defendant moved to dismiss the count on the ground that this Court “lacks subject matter

jurisdiction over Plaintiff’s due process claim because Plaintiff failed to properly exhaust her

administrative remedies,” citing the Civil Service Reform Act of 1978 (“CSRA”),

5 U.S.C. §§ 1101 et seq. The CSRA prescribes the “framework for evaluating personnel actions

taken against federal employees,” and it calls for “graduated procedural protections” that an

agency must provide, depending on “an [employment] action’s severity.” Kloeckner v. Solis,

568 U.S. 41, 44 (2012). The CSRA is “designed to balance the legitimate interests of . . . federal

employees with the needs of sound and efficient administration,” United States v. Fausto,

484 U.S. 439, 445 (1988), and “[g]iven the painstaking detail with which the CSRA sets out the

method . . . [of] review of adverse employment actions, it is fairly discernible that Congress

intended to deny such employees an additional avenue of review in district court.” Elgin v. Dep’t

of Treasury, 567 U.S. 1, 11 (2012).

       In light of those precedents, the D.C. Circuit has recognized that the “CSRA is

comprehensive and exclusive,” and that to permit circumvention of the CSRA “would undermine

Congress’s efforts to foster a unitary and consistent Executive Branch position on matters

involving personnel action.” Grosdidier v. Chairman, Broad. Bd. of Governors, 560 F.3d 495, 497

(D.C. Cir. 2009) (internal quotation marks and citations omitted). Therefore, “federal employees

                                                28
are ordinarily not permitted to split a challenge to an adverse personnel action between the

[CSRA’s mandated Merit Systems Protection Board pathway] and a federal district court.” Lacson

v. Dep’t of Homeland Sec., 726 F.3d 170, 174 (D.C. Cir. 2013).

           Plaintiff argues that the CSRA does not apply here because she is a member of the excepted

service. See Pl.’s Opp. at 27. She points to the provision that, in her view, governs this situation:

the portion of the CSRA addressing suspensions “for 14 days or less.” 5 U.S.C. § 7502. That

subchapter states that “[f]or the purpose of this subchapter--(1) “employee” means an individual

in the competitive service.” 5 U.S.C. § 7501 (emphasis added). So she is correct that the

procedural protections listed in 5 U.S.C. § 7503(b) for employees facing suspensions of fourteen

days or less apply to competitive service employees, rather than excepted service employees like

herself.

           But that observation has nothing to do with the legal question the Court is being asked to

decide. In her complaint, plaintiff has alleged that the Department failed to afford her the

procedural protections she was due under the Constitution when it issued the final Disciplinary

Decision. And in its motion to dismiss, the defense contends that plaintiff was required to exhaust

her administrative remedies before bringing such a claim to court. It notes that under the Merit

System established in Chapter 23 of Title 5, plaintiff was an employee serving in a “covered

position,” which means “any position in the competitive service . . . or a position in the excepted

service.” See Def.’s Reply at 19, citing 5 U.S.C. § 2302(a)(2)(B) (emphasis added). And pursuant

to that chapter, as another court in this district has explained, it is the CSRA that determines the

process that must be followed in a challenge such as this.

                  An employee cannot . . . directly challenge more minor adverse employment
                  actions before the MSPB. The CSRA instead provides that, to challenge
                  these less significant “personnel actions,” the implementation of which

                                                   29
               constitute “prohibited personnel practices,” see [5 U.S.C. §]§ 2302(a), (b),
               an employee must file a complaint in the U.S. Office of Special Counsel
               (“OSC”), id. § 1214(a)(1)(A). OSC then investigates the complaint “to
               determine whether there are reasonable grounds” to believe a violation of
               the statute has occurred. Id. § 1214(b)(2)(A). If OSC determines that such
               grounds exist, it “shall report the determination together with any findings
               or recommendations” to the MSPB and the agency. Id. § 1214(b)(2)(B). If
               the agency does not comply with OSC’s recommendations or otherwise act,
               OSC may, but is not required to, petition the MSPB for an order requiring
               the agency to take corrective action. Id. § 1214(b)(2)(C). Though an
               employee can appeal an adverse final determination by the MSPB to the
               Federal Circuit, see id. §§ 1214(c), 7703(b), the CSRA does not grant the
               employee any further administrative or judicial review if OSC declines to
               petition the MSPB.

               Most relevant here, “personnel actions” that fall within OSC’s purview
               include “any . . . significant change[s] in duties, responsibilities, or working
               conditions.” Id. § 2302(a)(2)(A)(xii). The CSRA enumerates thirteen
               circumstances under which personnel actions become “prohibited
               personnel practices,” which must be brought before OSC in the first
               instance. Id. § 2302(b). One of those thirteen “prohibited personnel
               practices” occurs when a “personnel action” violates “any law, rule, or
               regulation implementing, or directly concerning, the merit system
               principles” listed in the statute. Id. § 2302(b)(12). These principles require,
               in relevant part, “proper regard for [employees’] constitutional
               rights.” Id. § 2301(b)(2).         Consequently, personnel actions that
               implicate violations of constitutional rights . . . are therefore prohibited
               personnel practices that generally fall within the CSRA’s exclusive
               remedial scheme.

Turner v. U.S. Agency for Glob. Media, 502 F. Supp. 3d 333, 363 (D.D.C. 2020) (emphasis

added), appeal dismissed, No. 20-5374, 2021 WL 2201669 (D.C. Cir. May 17, 2021). The Court

finds this interpretation of the CSRA to be instructive and persuasive.

       Plaintiff has not pled that she has started this process, let alone completed it, and until she

does so, the proper venue for her constitutional claim lies elsewhere. The Court does not have

jurisdiction over Count V and it will be dismissed pursuant to Federal Rule of Civil

Procedure 12(b)(1).



                                                 30
                                           CONCLUSION

       The Court will GRANT defendant’s motion to dismiss, making the motion for summary

judgment and plaintiff’s motion for discovery moot.

       A separate order will issue.




                                           AMY BERMAN JACKSON
                                           United States District Judge

DATE: April 21, 2022




                                              31